                                          Case 4:18-cv-01677-YGR Document 83 Filed 10/26/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     REGINA SALUD,                                       CASE NO. 18-cv-01677-YGR
                                   7                   Plaintiff,
                                                                                             ORDER DISMISSING ACTION
                                   8             vs.

                                   9     EXPEDITORS INTERNATIONAL,
                                  10                   Defendant.

                                  11          The Court was notified that the parties have reached a settlement in the above-captioned
                                  12   case. The Court thereby set a compliance deadline for 9:01 a.m. on Friday, September 11, 2020
Northern District of California
 United States District Court




                                  13   for the filing of either (a) a Joint Stipulation of Dismissal or (b) a one-page Joint Statement setting
                                  14   forth an explanation regarding the failure to comply.
                                  15          The parties did not file any statement and more than 30 days has passed. Accordingly, the
                                  16   Court is hereby entering a dismissal. The Clerk is ordered to close the case.
                                  17          IT IS SO ORDERED.
                                  18
                                  19   Dated: October __,
                                                      26 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  20                                                        UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
